

Exhibit 10.28


DYNEX CAPITAL, INC.
EXECUTIVE INCENTIVE PLAN
(as amended January 1, 2019)




1.    Purpose. The purpose of the Dynex Capital, Inc. Executive Incentive Plan
(the “Plan”) is to attract, retain and motivate key employees by providing
annual and long-term incentive awards to designated employees of Dynex Capital,
Inc. (the “Company”) and its subsidiaries. The Plan is designed to align key
employee interests with the interests of the Company’s shareholders and to
create value by providing appropriate annual and long-term incentives to key
employees to achieve corporate and individual performance goals, while
appropriately balancing risk with reward.


2.    Annual Plan. The Plan is an annual plan and shall remain in effect until
terminated by the independent directors of the Board of Directors (the
“Independent Directors”). A new plan year shall commence on each January 1 and
shall end each December 31. A new incentive opportunity (consisting of an annual
incentive component and a separate long-term incentive component) will be
granted under the Plan each plan year only to individuals who are eligible
Participants for such plan year (as determined pursuant to Section 4). The
annual incentive component and the long-term incentive component represent
separate awards and are calculated and paid independent of each other under the
Plan.
3.    Administration. The Plan shall be administered by the Compensation
Committee (the “Committee”) of the Board of Directors (the “Board”) of the
Company. The Committee will have the power and authority to interpret the Plan,
establish (except to the extent fixed by the Plan) the corporate/individual
objectives and respective weightings of the annual incentive component, the
minimum, target and maximum targets and applicable weightings of the other
annual and long-term performance goals, determine the achievement of performance
goals and assess individual performance, determine individual bonus amounts,
determine rules for the operation and administration of the Plan and make all
other necessary or advisable determinations with respect to the Plan. Subject to
the provisions of Section 12, any interpretation or determination by the
Committee under the Plan shall be binding on all parties.
4.    Participation. Only those individuals who are serving as executive
officers as of the first quarter Board meeting each year are eligible to
participate in the Plan for that plan year (the “Participants”). In the case of
a promotion, an individual must have been promoted to “executive officer” by
such first quarter Board meeting in order to participate in the Plan for that
plan year.
5.     Bonus Opportunity. Each plan year, the Participant will be granted an
incentive opportunity equal to the following percentages of his/her base salary
as of January 1 of that plan year:


1

--------------------------------------------------------------------------------




Executive
Target Incentive Opportunity
Maximum Incentive Opportunity
CEO
200%
400%
EVP
150%
300%


Each plan year, the incentive opportunity will be allocated between the annual
incentive award and the long-term incentive award as follows: 80% to the annual
incentive component and 20% to the long-term incentive component. The annual
incentive component will have a 1-year performance period from January 1 through
December 31 of that plan year. The long-term incentive component will have a
3-year performance period from January 1 of that plan year through December 31
of the second year immediately following that plan year.
6.    Performance Goals. Bonuses under the Plan will be earned by the
Participants based on the achievement of performance goals established by the
Committee for the applicable performance period. Except to the extent fixed by
the Plan, no later than February 28 each plan year, the Committee will establish
performance goals, targets and weightings for the annual incentive component and
the long-term incentive component for the Participants for each performance
period beginning in that plan year.
(a)    Annual Incentive Component. The annual incentive component will consist
of the following performance goals for the applicable performance period,
weighted as follows:
Metric
Weighting (of incentive opportunity)
Return on Equity (ROE)
0% - 40%


Book value per common share
0% - 40%


Corporate/individual objectives
40
%



(i)    “Return on Equity” shall be computed as the Company’s core net operating
income per basic common share (as defined by the Company for the fourth quarter
earnings release for the performance period), divided by the Company’s book
value per common share at December 31 of the year before the performance period.
The Committee will establish the weighting of this goal, as well as minimum,
target and maximum targets for this goal for each plan year.
(ii)     “Book value per common share” shall be computed in accordance with
GAAP. The Committee will establish the weighting of this goal, as well as
minimum, target and maximum targets for this goal, expressed as a percentage of
the prior year end book value per common share and/or in actual dollar amounts,
for each plan year. If the prior year end book value per common share amount is
restated after the Committee establishes


2

--------------------------------------------------------------------------------




the targets for the plan year, then the Committee shall approve a change to the
current year targets to reflect the restated amount.
(iii)    Corporate/individual objectives. The Committee will establish corporate
and individual goals and their respective weightings for each Participant for
each plan year. The corporate and individual goals for each Participant will
account for 40% of each Participant’s incentive opportunity for the plan year
but may be different for each Participant. The corporate and individual goals
may consist of quantitative or qualitative Company or individual goals,
including but not limited to the following: annual and/or longer-term
performance versus a benchmark and/or a select group of peers; general and
administrative expense efficiency ratio; attainment of Company strategic
objectives; and attainment of personal objectives. For each corporate and
individual goal, the Committee will also establish the criteria for determining
minimum, target and maximum performance with respect to such goal.
(b)    Long-Term Incentive Component. The long-term incentive component will
consist of the following performance goal for the applicable performance period,
weighted as follows:
Metric
Weighting (of incentive opportunity)
Total Economic Return (TER)
20
%



“Total Economic Return (TER)” shall be a percentage that is the sum of (A) the
change in the Company’s GAAP book value per common share over the 3-year
performance period and (B) the cumulative dividends declared by the Company
during the performance period, divided by the Company’s GAAP book value per
common share at the beginning of the performance period and further divided by 3
to compute an annualized return. The Committee will establish minimum, target
and maximum targets for this goal for each applicable performance period.
7.     Determination of Performance. Following the end of the applicable
performance period, and no later than its first quarter Committee meeting held
on or before March 10, the Committee will determine and certify the level of
performance achieved with respect to each of the annual and long-term incentive
component performance goals for the performance periods just ended.
(a)    Management will calculate the Company’s performance against the
previously-established quantitative objectives and targets and present
preliminary calculations of the same to the Committee for its review.
(b)     Performance with respect to the ROE, Book value per common share and TER
goals will be calculated as follows:
(i)    If performance is equal to or below the minimum target for the goal, the
performance level achieved is 0%.


3

--------------------------------------------------------------------------------




(ii)     If performance is equal to the target for the goal, the performance
level achieved is 100%.
(iii)     If performance is equal to or above the maximum target for the goal,
the performance level achieved is 200%.
(iv)    If performance is between the minimum target and target or between the
target and maximum target, the performance level achieved will be determined by
applying linear interpolation to the performance interval.
(c)    Performance (which can range from 0% - 200%) with respect to the
corporate/individual objectives will be calculated by the Committee in its good
faith discretion in accordance with the weightings and criteria previously
established.
(d)    The Committee certification of performance will occur no later than March
10 immediately following the end of the performance period but not before the
results for the Company have been finalized for the prior year.
8.     Determination of Bonus Amounts Payable Each Year. Following the end of
the applicable performance period, and no later than its first quarter Committee
meeting held on or before March 10, the Committee will determine the bonus
amounts for each Participant for the annual incentive component and the
long-term incentive component, in each case based on the Committee’s
certification of the applicable performance level achieved during the applicable
performance period.
(a)    Bonus for Annual Incentive Component. The bonus amount for the annual
incentive component will be based on the performance level achieved for the
relevant performance goal (from 0% - 200%) for the applicable performance
period, multiplied by the relevant weighting (of incentive opportunity) for such
goal established for the applicable performance period, multiplied by the target
incentive opportunity percentage for the Participant in Section 5, multiplied by
the Participant’s applicable base salary amount.
Example: Annual Incentive Bonus Amount = ([performance level % achieved for ROE]
x [weighting] x [target incentive opportunity %] x [applicable base salary]) +
([performance level % achieved for Book value per share] x [weighting] x [target
incentive opportunity %] x [applicable base salary]) + ([performance level %
achieved for each corp/indiv. objective] x [weighting for each corp/indiv.
objective] x [target incentive opportunity %] x [applicable base salary]).
(b)    Bonus for Long-term Incentive Component. The bonus amount for the
long-term incentive component will be based on the performance level achieved
for the relevant performance goal (from 0% - 200%) for the applicable
performance period, multiplied by 20%, multiplied by the target incentive
opportunity percentage for the Participant in Section 5, multiplied by the
Participant’s applicable base salary amount.
Example: Long-term Incentive Bonus Amount = [performance level % achieved for
TER] x 20% x [target incentive opportunity %] x [applicable base salary].


4

--------------------------------------------------------------------------------




9.     Cash/Stock Allocation of the Bonus Amount(s).      The bonus amounts
determined for the annual incentive component and the long-term incentive
component for any performance period will each be paid in cash or shares of the
Company’s common stock (“Stock”), according to the following allocation:


Executive
Cash/Stock Allocation
CEO
Cash: 50%
Stock: 50%
EVP
Cash: 66.67%
Stock: 33.33%



The allocation between cash and Stock for the EVP bonus and CEO bonus amounts is
fixed as set forth above.
The stock portion of the bonus amount for the annual incentive component shall
be paid in restricted shares of Stock, vesting in equal 1/3 installments on
dates to be determined by the Committee and set forth in the applicable award
agreement that are within each of the first, second and third calendar years
immediately following the Designated Payment Period (as defined below), and
shall be granted by the Committee under the Company’s 2018 Stock and Incentive
Plan (or its successor). The number of shares granted shall be determined by
dividing the stock portion of the bonus amount for the annual incentive
component by the average of the closing price of the Stock for the 10 trading
days ending on the day before the grant date (rounded down to the nearest whole
share).
The stock portion of the bonus amount for the long-term incentive component
shall be paid in restricted shares of Stock, to the extent permitted under the
Company’s 2018 Stock and Incentive Plan (or its successor), vesting in full on
the grant date and, to the extent not so permitted under the Company’s 2018
Stock and Incentive Plan (or its successor), vesting on a date to be determined
by the Committee and set forth in the applicable award agreement that is within
the calendar year following the Designated Payment Period, and shall be granted
by the Committee under the Company’s 2018 Stock and Incentive Plan (or its
successor). The number of shares granted shall be determined by dividing the
stock portion of the bonus amount for the long-term incentive component by the
average of the closing price of the Stock for the 10 trading days ending on the
day before the grant date (rounded down to the nearest whole share).
10.     Payment of the Bonus Amount(s).
(a)    For any performance period that began on January 1, 2018: The bonus
amount for each applicable performance period ending on December 31 of any plan
year shall be paid to the Participant (each, a “Payment Date”) during the period
that begins on January 1 and ends on March 15 of the calendar year immediately
following the end of the applicable performance period (the


5

--------------------------------------------------------------------------------




“Designated Payment Period”). The “grant date” for the stock portion of any such
bonus amount shall be same as the Payment Date.
(b)     For any performance period that begins on or after January 1, 2019: The
cash portion of the bonus amount for each applicable performance period ending
on December 31 of any plan year shall be paid to the Participant (each, a “Cash
Payment Date”) during the period that begins on January 1 and ends on March 15
of the calendar year immediately following the end of the applicable performance
period (the “Designated Payment Period”) on such date or dates that are
determined by the Committee at the same time the Committee determines the bonus
amount for the applicable performance period. The stock portion of the bonus
amount for each applicable performance period ending on December 31 of any plan
year shall be granted to the Participant (each, a “Stock Grant Date,” and
together with the Cash Payment Date, each a “Payment Date”) during the
Designated Payment Period on the date the Committee determines the bonus amount
for the applicable performance period and shall vest as provided in Section 9.
The Cash Payment Date does not need to be the same as the Stock Grant Date
provided that the entire bonus amount for an applicable performance period shall
be paid or granted, as applicable, during the Designated Payment Period.
(c)    Any bonus amounts paid under this Plan shall be subject to all applicable
federal, state or local taxes required by law to be withheld.
11.     Termination of Employment. Subject to Section 16 to the extent
applicable, the following provisions shall apply in the event the Participant’s
employment terminates prior to a Payment Date under the Plan:
(a)     Except as otherwise provided in Section 11(b), the bonus amounts under
the Plan shall be paid upon a termination of a Participant's employment as
follows:
(i)     In the event of termination of the Participant’s employment (A) by the
Company other than for Cause or (B) by the Participant voluntarily or (C) due to
the Participant's death, after the end of a performance period but prior to the
Payment Date for such performance period, any bonus amounts for any such
completed performance periods will be paid to the Participant in a lump sum cash
payment on the earlier of: (1) 60 days following the termination of
Participant's employment or (2) the applicable Payment Date.
(ii)     In the event of termination of the Participant’s employment (A) by the
Company for any reason other than for Cause or (B) due to the Participant's
death, before the end of a performance period (but only if the termination
occurs no earlier than the last day of the first quarter of the performance
period), a pro-rata bonus (based on the period of the performance period during
which the Participant was employed) will be paid to the Participant in a lump
sum cash payment for any not yet completed performance period based upon: (x)
with respect to the ROE, Book value per common share and TER goals, actual
performance through the calendar quarter ending on or immediately prior to the
date of the Participant's termination and (y) with respect to the
corporate/individual objectives of the annual incentive component, the
applicable portion of the maximum incentive opportunity under the Plan for the
applicable performance period. A pro-rata bonus will be determined separately
for each annual incentive award and each long-term incentive award for each not


6

--------------------------------------------------------------------------------




yet completed performance period and each such pro-rata bonus will be paid in a
lump sum cash payment on the earlier of: (1) 60 days following the termination
of Participant's employment or (2) the applicable Payment Date.
(iii) In the event of termination of the Participant's employment (A) by the
Company before the last day of the first quarter of a performance period or (B)
a voluntary termination by the Participant at any time during a performance
period, no bonus amounts will be paid to the Participant for any not yet
completed performance period.
(iv)    In the event of termination of the Participant's employment for Cause,
all rights under the Plan shall be immediately forfeited and no bonus amounts
will be paid to the Participant following such termination.
(b)     If the Participant has an employment agreement, or if the Participant
does not have an employment agreement, a severance agreement (an “Employment
Agreement”) in place at time of termination of employment, then the
Participant's right to receive bonus amounts under the Plan (if any) shall be
governed by the Employment Agreement and, in the event of a conflict between the
Plan and the Participant’s Employment Agreement, the Participant’s Employment
Agreement shall control; provided, however, that the time and form of payment of
any bonus amount payable under the Plan shall not be changed by the Employment
Agreement to the extent such change would either violate Code Section 409A (as
defined in Section 16) or cause an otherwise exempt payment to be subject to
Code Section 409A.
(c)    Cause. For purposes of the Plan, if not defined in the Participant’s
Employment Agreement, “Cause” shall mean any of the following:
(i)    the willful and continued failure of the Participant to substantially
perform the Participant’s duties with the Company (other than any such failure
resulting from incapacity due to physical or mental illness), if, within 30 days
of receiving a written demand for substantial performance from the Board or the
CEO that specifically identifies the manner in which the Participant has not
substantially performed his duties, the Participant shall have failed to cure
such non-performance or to take measures to cure the non-performance;
(ii)    the willful engaging by the Participant in gross misconduct that is
materially and demonstrably injurious to the Company or any subsidiary;
(iii)    the willful disclosure to an external party by the Participant without
authorization of any confidential information of the Company or any subsidiary;
or
(iv)    the arrest of the Participant of a felony.
For purposes of this definition, no act or failure to act, on the part of the
Participant, shall be considered “willful” unless it is done, or omitted to be
done, by the Participant in bad faith or without reasonable belief that the
Participant’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or a committee thereof, or based upon the advice of counsel
for the Company shall be conclusively presumed to be done, or omitted to be
done, by the Participant in good faith and in


7

--------------------------------------------------------------------------------




the best interests of the Company. The termination of employment of the
Participant shall not be deemed to be for Cause unless and until there shall
have been delivered to the Participant a copy of a resolution duly adopted by
the affirmative vote of not less than three-quarters (3/4) of the Board at a
meeting of the Board called and held for such purpose (after reasonable notice
is provided to the Participant and the Participant is given an opportunity,
together with counsel, to be heard before the Board), finding that, in the good
faith opinion of the Board, the Participant is guilty of conduct described in
subparagraph (i), (ii) or (iii) above, and specifying the particulars thereof in
detail.
12.    Review Procedure. Any Participant with an issue regarding bonus amounts
or the administration of the Plan may file a claim in writing to the Committee
within 90 days of the date on which the Participant first knows (or should have
known) of the facts on which the claim is based. The Committee shall consider
the claim and notify the Participant in writing of the determination and
resolution of the issue. The determination of the Committee as to any complaint
or dispute will be final and binding.
13.    Deferral. Bonus amounts under the Plan may be deferred by the Participant
in accordance with any deferred compensation plan adopted by the Company that is
available to executive officers, except to the extent such deferral would
violate Code Section 409A.
14.    Nonassignability. Bonus amounts may not be transferred, alienated or
assigned. To the extent any bonus amounts are payable under the terms of the
Plan following a Participant’s death, such bonus amounts will be paid to the
Participant’s estate.
15.    Nonexclusive Plan. The adoption of the Plan shall not be construed as
creating any limitations on the power of the Company or any subsidiary to adopt
such other incentive arrangements as it may deem desirable, and such
arrangements may be either generally applicable or applicable only in specific
cases.
16.      Code Section 409A Compliance.
(a)       The Plan is intended to comply with Section 409A of the Code and
applicable guidance issued thereunder (“Code Section 409A”) or comply with an
exemption from the application of Code Section 409A and, accordingly, all
provisions of the Plan and any award agreements under which any amounts are paid
under the Plan (for purposes of this Section 16, the Plan and any applicable
award agreement are collectively referred to as the “Plan”) shall be construed
in a manner consistent with the requirements for avoiding taxes or penalties
under Code Section 409A. Any right or benefit which is provided pursuant to or
in connection with the Plan which is considered to be nonqualified deferred
compensation subject to Code Section 409A is hereinafter referred to as a “409A
Benefit”.
(b)       A 409A Benefit shall be provided and paid in a manner, and at such
time and in such form, as to comply with Code Section 409A. Notwithstanding any
other provision of the Plan, a 409A Benefit shall be paid at the earliest to
occur of the following (but in all events subject to any forfeiture provisions
if such 409A Benefit is not vested at the time of the payment event): (i) a
fixed payment date as set forth in Sections 9 and 10 (for an amount paid in
stock, during each of the first, second and third calendar years, as applicable,
that immediately follow the calendar year that immediately follows the last day
of the applicable performance period), separation from service of


8

--------------------------------------------------------------------------------




the Participant as defined under Code Section 409A (see Section 16(c) below),
death of the Participant, disability of the Participant as defined under Code
Section 409A, or a change with respect to the Participant in the ownership or
effective control of the Company or in the ownership of a substantial portion of
its assets of the Company as defined under Code Section 409A or, in the
discretion of the Committee or its delegate. Neither a Participant nor the
Company shall take any action to accelerate or delay a 409A Benefit in any
matter that would not be in compliance with Code Section 409A.
(c)       A termination of employment shall not be deemed to have occurred for
purposes of any provision of the Plan providing for the form or timing of
payment of any 409A Benefit and that are paid upon or following a termination of
employment unless such termination is also a “separation from service” (within
the meaning of Code Section 409A) and, for purposes of any such provision of the
Plan under which (and to the extent) a 409A Benefit is paid, references to a
“termination” or “termination of employment” or “resign” or “resignation” or
like references shall mean separation from service.  If the Participant is
deemed on the date of separation from service with the Company and any
subsidiary to be a “specified employee”, within the meaning of that term under
Code Section 409A(a)(2)(B) and using the identification methodology selected by
the Company from time to time, or if none, the default methodology, then with
regard to any 409A Benefit that is required to be delayed in compliance with
Code Section 409A(a)(2)(B), payment of any such amounts shall not be made or
provided prior to the earlier of (i) the expiration of the six-month period
measured from the date of Participant’s separation from service or (ii) the date
of the Participant’s death. 
(d)        The bonus amount payable for the annual incentive component for any
applicable performance period and the bonus amount payable for the long-term
incentive component for any applicable performance period are separate awards
and payments under the Plan, are determined and calculated without any offset or
other interaction with each other and are included in one Plan document for
convenience purposes. For purposes of determining the application of Code
Section 409A and any exemptions from Code Section 409A, each bonus amount
determined under each component for each applicable performance period shall be
treated as a separate payment and, to the extent paid in installments, each
installment shall be considered a separate payment.
(e)       When, if ever, a payment under the Plan specifies a payment period
with reference to a number of days (e.g., “payment shall be made within 10 days
following the date of termination”), the actual date of payment within the
specified period shall be within the sole discretion of the Company or
Committee. For any bonus amount exempt from the requirements of Code Section
409A, payment shall in all events be made by the 15th day of the third month
following the end of the first calendar year during which the bonus amount is no
longer subject to a substantial risk of forfeiture, subject to the provisions of
Treas. Reg. §1.409A-1(b)(4)(ii) (regarding certain allowed delayed payments).
For the avoidance of any doubt, any cash bonus amount payable for the annual
incentive component for any applicable performance period is intended to be
exempt from Code Section 409A and shall be administered consistent with that
intention.
(f)       Notwithstanding any of the provisions of the Plan, the Company shall
not be liable to the Participant if any payment which is to be provided pursuant
to the Plan and which is considered deferred compensation subject to Code
Section 409A otherwise fails to comply with, or be exempt from, the requirements
of Code Section 409A.


9

--------------------------------------------------------------------------------




17.    Amendment and Termination. The Plan may only be amended or terminated by
approval of the Independent Directors, based on the recommendation of the
Committee. The Committee shall review the Plan periodically and recommend any
amendments thereto which it deems appropriate or desirable, for approval by the
Independent Directors. Upon recommendation of the Committee, the Independent
Directors may amend or terminate this Plan at any time. Any amendment or
termination of the Plan shall be implemented in a manner which complies with any
applicable provisions under Code Section 409A (as defined in Section 16).
18.    Effectiveness of the Plan. The Plan was first effective on January 1,
2016. For any performance period that began before January 1, 2018, the terms of
the Plan as in effect on January 1, 2016 shall continue to apply, except as
provided in the penultimate sentence in this Section 18. The Plan was amended
effective February 22, 2018. For any bonus amount with a Payment Date before
January 1, 2019 but on or after January 1, 2018, the terms of the Plan in effect
on February 22, 2018 shall continue to apply. Subject to Section 17, and except
as otherwise provided in Section 10(a)-(b), for any bonus amounts with a Payment
Date on or after January 1, 2019, the terms of the Plan as amended on January 1,
2019 shall apply. The Plan shall continue indefinitely, subject to the
Independent Directors’ right to terminate the Plan.
19.     Plan Not a Contract. The Plan shall not be deemed to constitute a
contract between the Company and any employee, and nothing contained in the Plan
shall confer upon an employee any right to continued employment, nor interfere
with the right of the Company or any subsidiary to terminate a Participant’s
employment with the Company or subsidiary.
20.    Clawback. Any bonus amount (whether paid in cash or Stock) that a
Participant receives under the Plan is subject to repayment to (i.e., clawback
by) the Company or a related entity as determined in good faith by the
Independent Directors or the Board in the event repayment is required by the
terms of the Company’s recoupment, clawback or similar policy as may be in
effect from time to time or by applicable federal or state law or regulation or
stock exchange requirement, but in no event with a look-back period of more than
three (3) years, unless in the opinion of counsel satisfactory to Participant
required by applicable federal or state law or regulation or stock exchange
requirement. Any recovery of any bonus amount subject to the requirements of
Code Section 409A (as defined in Section 16) shall be implemented in a manner
which complies with Code Section 409A.
21.    Governing Law. The Plan shall be construed and interpreted under the laws
of the Commonwealth of Virginia.


As Amended by the Independent Directors of the Board of Directors on February
27, 2019.


10